Citation Nr: 1502477	
Decision Date: 01/16/15    Archive Date: 01/27/15

DOCKET NO.  06-10 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an evaluation higher than 10 percent for residual superior laryngeal nerve dysfunction.

2.  Entitlement to a higher rating for the Veteran's cholecystectomy with history of gallstones, choledocholithiasis, type II sphincter of oddi and constipation (gallstones).


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

Nadia Kamal, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1976 to April 1993.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from several rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

A June 2004 rating decision denied a rating in excess of 10 percent for residual superior laryngeal nerve dysfunction and denied claims for service connection for gallbladder removal, choledocholithiasis, type II sphincter of oddi dysfunction anxiety and depression, and constipation, which were claimed on secondary bases.  A June 2005 rating decision denied a temporary total evaluation for a period of surgical convalescence following gallbladder removal and also denied service connection for gallstones.

The Veteran appealed these rating decisions to the Board.  In an August 2011 decision, the Board remanded the claims for additional development.  In a March 2013 rating decision that is also the subject of this appeal the Huntington RO granted service connection for cholecystectomy with history of gallstones, choledocholithasis, type II sphincter of oddi and constipation.  This represented a complete grant of the claims for service connection for gallbladder removal choledocholithiasis, type 2 sphincter of oddi dysfunction, constipation, and gallstones that had previously been denied by rating decisions in June 2004 and June 2005.

The Veteran appealed the initial ratings assigned for her gallstones, namely a 10 percent rating in effect prior to June 15, 2012, and a noncompensable rating as of that date.  The Board remanded the case in April 2014 for a VA examination.  The Board finds that the requested examinations were conducted, and the Board concludes that it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002). 
Thereafter, in an October 2014 rating decision the RO granted the Veteran 10 percent for gallstones effective from October 2, 2013 onward.  As such, from June 15, 2012 to October 1, 2013 the Veteran continued to be assigned a noncompensable rating for that disability.  Regardless of the RO's actions, the issue of an increased evaluation for gallstones remains before the Board because the increased rating was not a complete grant of the maximum benefits available.  See AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  The Veteran's laryngeal disability is manifested by difficulty swallowing and talking; however, there is no evidence of thickening or nodules of cords, polyps, submucous infiltration, or pre-malignant changes on biopsy.

2.   The Veteran's laryngeal disability is manifested by incomplete vocal cord paralysis that is not severe in nature.   

3.  For the entire period on appeal, the residuals of the Veteran's gallstone symptoms are best classified as mild.  


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating higher than 10 percent for the Veteran's laryngeal disability have not been met. 38 U.S.C.A. §§ 1113, 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.97, 4.124a, Diagnostic Codes 6516, 8210 (2014).

2.  The criteria for an evaluation of 10 percent for residuals of gallstones from June 15, 2012 to October 1, 2013 have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.21, 4.114, Diagnostic Code 7318 (2014).

3.  The criteria for an initial evaluation of higher than 10 percent for residuals of gallstones have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.21, 4.114, Diagnostic Code 7318 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, and a duty to assist claimants by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The claim for an initial compensable evaluation for gallstones is a downstream issue from a rating decision dated in March 2013, which initially established service connection for this disability and assigned the initial rating and its effective dates.  The Court held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006), that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).  Thus, to the extent that there is any noncompliance with the statutorily prescribed VCAA notice requirements with respect to the claim for an initial compensable evaluation for gallstones, such noncompliance is deemed to be non-prejudicial to this specific claim.

As to VA's duty to assist for the claim for gallstones and an increased evaluation for a laryngeal disability, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The Veteran was afforded VA examinations in November 2001, May 2004, February 2006, June 2012 and September 2014 to address her service-connected laryngeal and gallstone disabilities.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations and opinions, considered along with the medical evidence of record, are adequate because they were performed by medical professionals, and were based on a review of the record, history and symptomatology from the Veteran, and a thorough examination of the Veteran.  The Board finds that the rating examinations reported findings pertinent to the rating criteria.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (holding that VA must provide an examination that is adequate for rating purposes). 

The Board notes that in May 2004 the Veteran submitted a statement contesting the adequacy of the May 2004 VA examination.  However, the Board finds that the Veteran has been afforded several VA examinations since this time, that continue to support similar levels of impairment.  As such, the Board finds that the consistency of examination findings, despite multiple examiners, throughout the period on appeal supports a finding that the individual examinations were adequate.

In March 2013 the Veteran submitted a statement contesting the adequacy of her June 2012 examination.  Specifically, she stated that the examiner had reported that she had denied experiencing any abdominal pain or constipation at all as a result of her gallbladder condition; but the Veteran explained that what she had meant by the statement was that she was not having pain on the day of the examination; and that in actuality she had continued to experience abdominal pain and constipation on a regular basis throughout the course of her appeal.  As discussed below, the Board has taken the Veteran's statements into consideration in conjunction with the evaluating the examination report, and in the end, the Board has essentially treated the Veteran's assertions as an amendment to the examination report.  As such, her concerns have been acknowledged and considered, and because of the consideration given to her assertions, the overall value of the VA examination is not diminished and there is no need to seek any additional examination.

The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes VA and private treatment records, and the Veteran has not identified any potentially relevant records that have not been obtained.  In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of her claims, and to respond to VA notices.  Moreover, neither the Veteran, nor her representative, has identified any outstanding evidence that needs to be obtained.  Additionally, the Veteran was afforded an opportunity to testify at a Board hearing, but she declined.  

As described, the Board finds that VA has fulfilled the duties to notify and assist the Veteran, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Increased Rating 

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity. Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule but findings sufficient to identify the disease and the resulting disability, and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The primary concern for an increased rating for a service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Increased Rating for Laryngeal Disability

Service connection was granted for the Veteran's superior laryngeal nerve dysfunction by a December 2001 rating decision.  The Veteran did not appeal.  In April 2004, she filed an appeal seeking a rating in excess of 10 percent for her laryngeal and gallstone disabilities.  In June 2004 and March 2013 rating decisions, respectively, the RO denied her increase, and the Veteran appealed the decisions.  In April 2014 the Board remanded the Veteran's claims for a VA examination to determine the current severity of her disabilities.  

The Veteran is currently rated at 10 percent under 38 C.F.R. § 4.97, Diagnostic Code 6516 and 38 C.F.R. § 4.124a, Diagnostic Code 8210, based on chronic laryngitis and paralysis of the larynx.  Under Diagnostic Code 6516, a 10 percent rating is assigned where there is evidence of hoarseness, with inflammation of cords or mucous membranes.  A 30 percent rating is warranted where there is evidence of hoarseness, with thickening or nodules of cords, polyps, submucous infiltration, or pre-malignant changes on biopsy.  Id.  Under Diagnostic Code 8210, a 10 percent rating is assigned where there is incomplete or moderate paralysis, a 30 percent rating is assigned where there is incomplete or severe paralysis and a 50 percent rating is assigned where there is complete paralysis.

In her substantive appeal, the Veteran acknowledged the rating that had been assigned, but explained that she did not believe that Diagnostic Code 6516 best accounted for the symptomatology due to residual superior laryngeal nerve dysfunction.  She reported experiencing significant hoarseness, which is a factor that is contemplated under Diagnostic Code 6516, but acknowledged that she probably did not have any component requirements of the next higher 30 percent evaluation (such as thickening or nodules of cords, polyps, or submucous infiltration), given that the underlying problem is not one of laryngitis.  She indicated that there had been limitation to abduction of the vocal cords from damage to laryngeal nerve, and that as a result she would completely lose her voice if having to speak at length.  She also asserted that a pulmonary function test (PFT) ineffectively reflected her symptomatology, since she was capable of passing the test with no problems, but her difficulty lay in maintaining sustained breathing for long periods of time which precluded her from engaging in any type of aerobic exercise like running or brisk walking.  The Board remanded the decision for a VA examination with the goal of determining how best to rate the Veteran's service connected disability.  Of note, the examiner was asked to determine whether Diagnostic Code 6516 was the most appropriate Diagnostic Code, or whether another code such as 38 C.F.R. § 4.97, Diagnostic Code 6519 (for aphonia) or one for COPD would be more appropriate.

In March 2014, the Board concluded that the remand instructions had not been sufficiently complied with and therefore remanded for medical clarification.  Specifically, it was noted that while the examiner had reported that the Veteran had mild difficulty speaking, the examiner failed to specifically address the provisions of Diagnostic Code 6519.  The examiner also answered the question as to whether the Veteran has a restriction upon her breathing capacity brought upon by service-connected residual superior laryngeal nerve dysfunction in the positive, but failed to address whether the restriction was functionally equivalent to obstructive lung disease, such as COPD.  As such, the claim was remanded a second time.

The Veteran was afforded a VA examination in September 2014 for her laryngeal disability.  At that examination, she reported that she had previously undergone a thyroidectomy and afterward had experienced trouble with swallowing and talking.  She saw an ENT who diagnosed partial laryngeal paralysis; this improved the condition, and the Veteran has sought no further treatment for her disability.  

Upon examination of the Veteran, the examiner noted that she had partial vocal cord paralysis, improving with steroids in 1999.  The examiner noted that the Veteran did undergo pulmonary function testing to assess to upper airway obstruction due to laryngeal stenosis, and had an FEV level of 71 to 80 percent predicted.  The examiner noted that the Veteran had mildly severe difficulty speaking.  The examiner further noted that the Veteran's laryngeal disability would not affect her ability to work, and commented that her voice was "clear, heard and understood at a normal level."  The examiner further noted that there was no restriction of the Veteran's breathing as a result of her disability.  

The Veteran underwent another VA examination in 2006.  The Veteran reported that any extended talking caused an increase in coughing and hoarseness.  She also noted that her ability to do aerobic exercise was limited due to tightness of the vocal chords.  The Veteran was diagnosed with superior laryngeal nerve dysfunction. 

Additionally, the examiner found that the Veteran's condition did not actually cause any restriction of breathing and was not equivalent to COPD, noting that one was obstructive in nature and the other restrictive.

After review of the evidence, the Board finds that, for the entire rating period, a rating in excess of the 10 percent rating that is currently assigned is not warranted met.  There is no evidence of thickening or nodules of cords, polyps, submucous infiltration, or pre-malignant changes on biopsy.  This is not surprising, as the Veteran herself has indicated that her disability is more closely related to nerve impairment.  To this end, the Veteran was provided with a cranial nerve evaluation in 2014.  The examiner diagnosed her with partial cranial nerve X palsy.  He noted that the condition caused mild difficulty speaking, as the Veteran reported that her voice was not as loud as it was before and that if she talked for a prolonged period of time she would get hoarse.  Strength and sensory testing of the nerve was normal.  As noted, a rating in excess of 10 percent under Diagnostic Code 8210 requires severe incomplete paralysis which is not shown here. 

The Veteran's laryngeal disability has been manifested by slight difficulty swallowing and mild difficulty speaking along with incomplete and mild paralysis.  The Board concludes that a rating higher than 10 percent is not warranted under Diagnostic Code 6516 or Diagnostic Code 8210, for any distinct time during the rating period on appeal.  The examiner at the Veteran's September 2014 VA examination noted that the Veteran's voice sounded clear, and was understood at a normal level.  He further marked the Veteran's level of difficulty speaking as being "mild."  This entitles the Veteran to a 10 percent rating under Diagnostic Code 6516.  Furthermore, the examiner remarked that the Veteran suffered only partial vocal cord paralysis, which improved with treatment.  This does not indicate that the Veteran had even moderate paralysis, failing to entitle her to a 30 percent rating under Diagnostic Code 8210.  

In rendering this decision, the Board has considered the lay evidence of record, to include the Veteran's reports during VA examinations and during private treatment, in deciding this case.  The Veteran is competent to report as to the symptoms she experiences, such as hoarseness and difficulty swallowing, and their history.  Layno v. Brown, 6 Vet. App. 465 (1994); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Indeed, this lay testimony has been considered in evaluating the disabilities on appeal.  However, the Board ultimately must weigh all of the credible, probative evidence; and when that is done here, the weight of the evidence is against a finding that an increased schedular rating is warranted.  Therefore, in light of the foregoing, the Veteran's claim for a schedular rating in excess of 10 percent for her laryngeal disability is denied.  

Increased Rating for Residuals of Gallstones

In her March 2013 notice of disagreement, the Veteran asserted that she was entitled more than the noncompensable and 10 percent ratings she was assigned for the residuals of her cholecystectomy.  

The Veteran's residuals of cholecystectomy has been evaluated under 38 C.F.R. § 4.114, Diagnostic Code 7318.  Diagnostic Code 7318 addresses removal of the gall bladder.  It provides for a noncompensable evaluation for nonsymptomatic gall bladder removal.  A 10 percent evaluation is warranted for gall bladder removal with mild symptoms.  The highest 30 percent evaluation is reserved for gall bladder removal with severe symptoms.

No further pertinent explanation of the words "mild" and "severe" is in the Schedule for Rating Disabilities.  "Mild" is generally defined as "not being or involving what is extreme" or "not severe: temperate."  See Merriam-Webster's Collegiate Dictionary, Eleventh Edition (2003), 787.  "Severe" is generally defined as "of a great degree: serious."  Id. at 1140.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that the decision reached will be "equitable and just." 38 C.F.R. § 4.6.

Additional Diagnostic Codes pertaining to disabilities of the digestive system are potentially applicable.  For example, Diagnostic Code 7317 concerns injury of the gall bladder.  It provides that evaluations shall be as for peritoneal adhesions, the subject of Diagnostic Code 7301. 

However, evaluations under Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348 inclusive will not be combined with each other.  38 C.F.R. § 4.114.  A single evaluation instead will be assigned under the Diagnostic Code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such evaluation.  Id. The Board finds that Diagnostic Code 7318 reflects the Veteran's predominant disability picture more so than Diagnostic Code 7317 or any other Diagnostic Code for a digestive system disability.  Her disability concerns the gall bladder, which was removed instead of injured.  Any and all symptoms may be considered for gall bladder removal whereas specific symptoms are set forth for consideration for injury of the gall bladder/peritoneal adhesions.

Private treatment for the Veteran's gallbladder between 2003 and 2004 indicate that the Veteran experienced gastrointestinal symptoms such as abdominal pain.

In May 2004, the Veteran was afforded a VA examination for her gallbladder.  She noted that her gallbladder problems began in 2003, and that since then she has had continuing pain and gallstones.  In January 2006 she had another VA examination; at that examination she reported that she continued to have chest pain, abdominal pain and nausea, which the examiner estimated were of moderate severity.  She reported that she was treated for several months for acid reflux disease with no relief.  She had a gallbladder test done, which revealed that her gallbladder was functioning only at 20 percent.  The examiner noted that the Veteran no longer had gallstones, as they were all removed with cholecystectomy in 2003.  The Veteran reported that her symptoms were getting progressively worse since onset, and that they were particularly worse in the winter and spring.  

In June 2012, the Veteran underwent a third VA examination for her gallstones.  The examiner noted that the Veteran did not suffer from any symptoms which were attributable to any gallbladder conditions, or any residuals of treatment for gallbladder conditions.  Further, the examiner found that the Veteran's condition did not affect her ability to work.

In March 2013 the Veteran submitted a statement in which she asserted that she suffered from symptoms such as sporadic pain and constipation as a result of her gallbladder condition.  She stated that she needed to be on antidepressants to deal with the pain, and that doctors have been unable to determine the cause of the pain.  She further asserted that she had to take fiber every day in order to have regular bowel movements.

Finally, the Veteran was afforded a VA examination in September 2014.  At that examination the examiner noted that the Veteran was diagnosed with irritable bowel syndrome (IBS) in 2004, after completion of her gallbladder surgery.  After her operation, it was noted that her symptoms resolved and her appetite returned.  The examiner noted that her symptoms over the years have varied, to include constipation and diarrhea.  Therefore, the examiner opined that the Veteran's gastrointestinal symptoms that the Veteran was claiming as due to her gallbladder were in fact, mild symptoms, and were not residuals of having her gallbladder removed.  

The Board finds, given the above, that an initial compensable evaluation of 10 percent is warranted for the Veteran's gallstones between June 15, 2012 and October 1, 2013, but that a rating in excess of 10 percent is not warranted for the condition at any time during the appeal.  

Specifically, the Veteran asserted that between the period of June 15, 2012 and October 1, 2013 that she experienced daily symptoms such as abdominal pain and constipation; that is, symptoms similar to the rest of her appeal.  She noted that although the VA examiner in June 2012 did not report that she experienced any symptoms, she had misunderstood his question as being whether she was experiencing symptoms at the time of the examination.  She stated that she did experience on a regular basis from symptoms she attributed to her gallbladder condition.  

However, while the Veteran's residual symptoms such as pain have persisted throughout the course of the appeal, the evidence does not suggest that the residuals are severe in nature.  At her September 2014 VA examination the examiner specifically noted that the Veteran experienced only from mild symptoms, and even attributed some of her symptoms to her diagnosed IBS.  In addition, the statements that the Veteran has submitted and her other VA examinations for her gallbladder condition have indicated symptoms no more severe than those labeled as "mild" in her September 2014 examination.  

Consideration also has been given to whether staged evaluations are warranted, but as explained, the Veteran's symptomatology has remained fairly steady during the course of her appeal, such that staged ratings are not appropriate.  

As described, the Board finds that the weight of the evidence does not establish more than mild symptoms due to the service-connected gallstone disability, and for these reasons, a higher 30 percent schedular rating is not warranted under Diagnostic Code 7318.  See 38 C.F.R. § 4.114.

TDIU and Extraschedular Considerations

In denying the Veteran's claims for an increased rating, the Board observes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  Neither the Veteran, nor the evidence of record, has suggested that either her laryngeal or her gallstone disability has precluded her ability to obtain or maintain substantially gainful employment.  In fact, at her recent examinations, it was noted that her disabilities had no impact on her ability to work.  As such, the issue of TDIU has not been raised with respect to either issue.

The Board has considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases an extraschedular rating may be provided. 
38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

In her substantive appeal, the Veteran wrote that while Diagnostic Code 6516 for Laryngitis might be the closest analogous schedular rating code for her condition, she did not experience chronic laryngitis, but rather had damage to the laryngeal nerve as a result of the bilateral thyroidectomy from the Hashimoto's thyroiditis.  As such, she asserted that she was unlikely to develop hoarseness with thickening or nodules of cords, polyps submucous infiltration or pre malignant changes on biopsy associated with chronic laryngitis, because it was nerve damage that was causing her problem with the abduction of the vocal cords.  She noted that Dr. Dichtel had found that the abduction of her vocal cords had been permanently impaired, because the laryngeal nerve was damaged during the surgery.  As a result, she reported experiencing frequent hoarseness and, at times complete loss of voice, if she had have to speak at length.  She lamented that she could no longer sing in her community chorus or her church choir because she was unable to project her voice and prolonged singing caused her to completely lose her voice as did prolonged speech.  She asserted further that she had become sensitive to smoke fumes and dust any of which often brought on dry coughing spells.  She reported using air filters in her home and at her work desk and using throat sprays and drops for the dry coughs and hoarseness she frequently experienced.  She added that the PFT that she underwent did little to reflect the extent of the condition, because she was only asked to inhale deeply twice, which she did.  However, after the test, she experienced an extremely bad coughing spell.  She noted that it was not taking two breaths of air that presented a problem, but rather the fact that it was difficult for her to sustain breathing for longer periods of time, so as to enable aerobic exercise such as running or brisk walking.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's laryngeal are likely not covered by the schedular rating criteria.  While the Board has considered several Diagnostic Codes in assigning the schedular rating, the fact remains that impairment such as limitation on aerobic exercise is not reasonably contemplated.  However, turning to the second step of the Thun analysis, the Board concludes that the Veteran's condition does not display any of the governing norms of an extraschedular rating such as marked interference with employment or frequent periods of hospitalization.  In this case, the Veteran has not been hospitalized for her laryngeal problems and they have not been found to interfere with her employment on multiple examinations.  As such, referral for extraschedular consideration is not warranted.
With regard to the gallstone claim, it is noted that the schedular rating criteria directs the Board to consider all of the residual symptomatology and then determine whether it is mild or severe.  In so doing, the schedular rating naturally encompasses, and reasonably describes, the symptomatology associated with the service connected disability.  As such, referral for extraschedular consideration is required.  


ORDER

An evaluation higher than 10 percent for residual superior laryngeal nerve dysfunction is denied.

A 10 percent, but no higher, for the period between June 15, 2012 and October 1, 2013 is granted, subject to the statutes and regulations governing the payment of monetary awards.

An initial evaluation higher than 10 percent for a gallstone disability is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


